     Case 1:19-cv-00001-GTS-ATB Document 96-1 Filed 04/15/21 Page 1 of 22

                                                                                     EXHIBIT A


                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK

CHRISTINA LEWIS, Individually and on Behalf
of All Others Similarly Situated,                           No. 1:19-cv-00001-GTS-ATB
                                     Plaintiff,
       v.

YRC WORLDWIDE INC., et al.,

                                     Defendants.


                         [PROPOSED] ORDER PRELIMINARILY
                         APPROVING PROPOSED SETTLEMENT

       WHEREAS Lead Plaintiffs City of Warwick Retirement Fund and Peter Szabo, on behalf

of themselves and the Class (as defined below), and Defendants YRC Worldwide Inc., James L.

Welch, Jamie G. Pierson, Stephanie D. Fisher, and Darren Hawkins have entered into a

Settlement Agreement that, if approved by the Court, would settle all Claims1 that have been,

could have been, or could be asserted in this Action; and

       WHEREAS Lead Plaintiffs filed a motion pursuant to Fed. R. Civ. P. 23(e)(1) and the

Private Securities Litigation Reform Act of 1995 (the “PSLRA”) asking the Court to approve the

proposed Settlement preliminarily, direct that notice of the proposed Settlement be provided to

Class Members, and schedule a hearing for final approval of the proposed Settlement; and

       WHEREAS Lead Plaintiffs attached to the motion the Settlement Agreement, together

with its annexed exhibits; and

       WHEREAS the Court has read and considered the Settlement Agreement and the Settling

Parties’ submissions; and



1
       To the extent capitalized terms are not defined in this Order, this Court adopts and
       incorporates the definitions set out in the Stipulation of Settlement.
     Case 1:19-cv-00001-GTS-ATB Document 96-1 Filed 04/15/21 Page 2 of 22




       WHEREAS the proposed Settlement is subject to the Court’s final approval at the

Fairness Hearing to be held as discussed below;

       NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as

follows:

       1.      Preliminary Findings on Proposed Settlement. The Court hereby finds,

pursuant to Rule 23(e)(1)(B)(i) of the Federal Rules of Civil Procedure, that it will likely be able

to finally approve the proposed Settlement evidenced by the Settlement Agreement as fair,

reasonable, and adequate to the Class under Rule 23(e)(2), and thus the proposed Settlement is

sufficiently fair, reasonable, and adequate to warrant sending notice of it to the Class and

scheduling a Fairness Hearing for further review of the proposed Settlement. In making these

findings, the Court has considered a number of factors, including the nature of the Settling

Parties’ respective claims and defenses, this Court’s dismissal of the Action, Lead Plaintiffs’

pending appeal, the amount of consideration to be paid in settlement, the information available to

the Settling Parties, and the allocation of the proposed settlement relief. Based on those

considerations, the Court preliminarily concludes that (i) the proposed Settlement appears to

have resulted from serious, informed, non-collusive negotiations conducted at arm’s length by

the Settling Parties and their counsel, under the auspices of a retired California Superior Court

Judge acting as mediator, and appears likely to be approved, and (ii) the terms and conditions of

the Settlement Agreement do not have any obvious deficiencies and do not improperly grant

preferential treatment to any individual Class Members.

       2.      Proposed Certification of Class Solely for Settlement Purposes. Solely for

purposes of the proposed Settlement, the Settling Parties have stipulated to the certification of

the following Class pursuant to Fed. R. Civ. P. 23(b)(3): all persons and entities who purchased


                                                  2
     Case 1:19-cv-00001-GTS-ATB Document 96-1 Filed 04/15/21 Page 3 of 22




or otherwise acquired YRC Securities during the period from March 10, 2014 through

December 14, 2018, inclusive, and who were damaged thereby. Excluded from the Class are:

                a.      such persons or entities who submit valid and timely requests for

exclusion from the Class;

                b.      such persons or entities who, while represented by counsel, settled an

actual or threatened lawsuit or other proceeding against one or more of the Releasees arising out

of or related to the Released Class Claims; and

                c.      YRC and(i) all officers and directors of YRC during the Class Period

(including James L. Welch, Jamie G. Pierson, Stephanie D. Fisher, and Darren D. Hawkins),

(ii) YRC’s Affiliates, subsidiaries, successors, and predecessors, (iii) any entity in which YRC or

any individual identified in subpart (i) has or had during the Class Period a Controlling Interest,

and (iv) for the individuals identified in subpart(s) (i), (ii), and/or (iii), their Family Members,

legal representatives, heirs, successors, and assigns.

        3.      Class Findings. The Court finds, pursuant to Rule 23(e)(1)(B)(ii) of the Federal

Rules of Civil Procedure, that it will likely be able to certify the Class solely for purposes of the

proposed Settlement. Specifically, the Court finds that, for settlement purposes, each element

required for certification of the Class pursuant to Rule 23 of the Federal Rules of Civil Procedure

and any other applicable laws (including the PSLRA) has been met or will likely be met:

                a.      The Class appears to be ascertainable from business records and/or from

objective criteria;

                b.      The Class appears to be so numerous that joinder of all members would be

impractical;




                                                   3
     Case 1:19-cv-00001-GTS-ATB Document 96-1 Filed 04/15/21 Page 4 of 22




               c.      Lead Plaintiffs have alleged one or more questions of fact and law that

appear to be common to all Class Members;

               d.      Based on Lead Plaintiffs’ allegations that Defendants engaged in uniform

conduct affecting all Class Members, Lead Plaintiffs’ claims appear to be typical of those of the

other members of the Class;

               e.      Lead Plaintiffs appear to be capable of fairly and adequately protecting the

interests of the members of the Class, in that (i) Lead Plaintiffs’ interests appear to be consistent

with those of the other Class Members, (ii) Lead Counsel appears to be able and qualified to

represent the Class, and (iii) Lead Plaintiffs and Lead Counsel appear to have fairly and

adequately represented the Class Members in prosecuting this Action and in negotiating and

entering into the proposed Settlement; and

               f.      For settlement purposes, questions of law and/or fact common to members

of the Class appear to predominate over any such questions affecting only individual Class

Members, and a class action appears to be superior to all other available methods for the fair and

efficient resolution of the Action. In making these preliminary findings for settlement purposes,

the Court has considered, among other things, (i) the questions of law and fact pled in the

Complaint, (ii) the Class Members’ interest in the fairness, reasonableness, and adequacy of the

proposed Settlement, (iii) the Class Members’ interests in individually controlling the

prosecution of separate actions, (iv) the impracticability or inefficiency of prosecuting separate

actions, (v) the extent and nature of any litigation concerning the claims already commenced, and

(vi) the desirability of concentrating the litigation of the claims in a particular forum.

       4.      Preliminary Certification of Class for Settlement Purposes. Based on the

above findings, the Court preliminarily certifies the Class solely for purposes of the proposed


                                                   4
     Case 1:19-cv-00001-GTS-ATB Document 96-1 Filed 04/15/21 Page 5 of 22




Settlement pursuant to Fed. R. Civ. P. 23(b)(3). This preliminary certification is made for the

sole purpose of the potential consummation of the proposed settlement of the Action in

accordance with the Settlement Agreement. If the Court does not grant final approval of the

proposed Settlement, or if the Court’s approval of the Settlement does not become Final for any

reason whatsoever or is modified in any material respect that is unacceptable to a Settling Party,

this preliminary class certification shall be deemed void ab initio, shall be of no force or effect

whatsoever, and shall not be referred to or used for any purpose whatsoever, including in any

later attempt by or on behalf of Lead Plaintiffs or anyone else to seek class certification in this or

any other matter arising out of the facts and circumstances that give rise to the Action.

       5.      Preliminary Certification of Lead Plaintiffs as Class Representatives and

Appointment of Lead Counsel for Settlement Purposes. The Court also finds, pursuant to

Rule 23(e)(1)(B)(ii) of the Federal Rules of Civil Procedure, that, solely for purposes of the

proposed Settlement, it will likely be able to certify City of Warwick Retirement Fund and Peter

Szabo as the class representatives for the Class and Kaplan Fox & Kilsheimer LLP and

Pomerantz LLP as class counsel for the Class pursuant to Fed. R. Civ. P. 23(g). The Court

therefore preliminarily appoints City of Warwick Retirement Fund and Peter Szabo as the class

representatives for the Class and Kaplan Fox & Kilsheimer LLP and Pomerantz LLP as class

counsel for the Class

       6.      Lead Counsel has the authority to enter into the proposed Settlement on behalf of

the Class and is authorized to act on behalf of the Class Members as to all acts or consents that

are required by or may be given pursuant to the Settlement Agreement or such other acts as are

reasonably necessary to consummate the Settlement.




                                                  5
     Case 1:19-cv-00001-GTS-ATB Document 96-1 Filed 04/15/21 Page 6 of 22




       7.      Fairness Hearing. Pursuant to Fed. R. Civ. P. 23(e), the Court will hold a

Fairness Hearing on ____________, 2021, at ___ _.m. ET (a date no fewer than 110 days

following the Preliminary Approval Date), before the Honorable Glenn T. Suddaby, Chief

United States District Judge for the Northern District of New York, at the United States

Courthouse, 100 S. Clinton Street, Syracuse, NY 13261. The Court may approve the proposed

Settlement at or after the Fairness Hearing with such modifications as may be consented to by

the Settling Parties and without further notice to the Class.

       8.      At the Fairness Hearing, the Court will consider, among other things:

               a.      whether the Court should grant final certification of the Action as a class

action for settlement purposes and grant final appointment of Lead Plaintiffs as Class

representatives and Lead Counsel as counsel for the Class;

               b.      whether the Court should approve the proposed Settlement as fair,

reasonable, and adequate;

               c.      whether the Court should approve the proposed Plan of Allocation as fair

and reasonable;

               d.      whether an Approval Order and a Judgment, substantially in the forms

attached to the Settlement Agreement as Exhibits B and C, respectively, should be entered

dismissing the Action on the merits and with prejudice, and whether the Releases in the

Settlement Agreement should be provided to the Releasees and Releasors;

               e.      whether the Court should enter a permanent injunction and bar orders as

requested in the Settlement Agreement in the forms set out in the Approval Order, which is

attached as Exhibit B to the Settlement Agreement;




                                                  6
     Case 1:19-cv-00001-GTS-ATB Document 96-1 Filed 04/15/21 Page 7 of 22




               f.     whether the Court should approve Lead Counsel’s application for an

Attorneys’ Fees and Expenses Award;

               g.     whether the Court should approve Lead Plaintiffs’ application for a

PSLRA Award; and

               h.     any other matters relating to the approval and implementation of the

Settlement Agreement that the Court may deem appropriate.

       9.      Retention of Claims Administrator. The Court approves Lead Plaintiffs’

selection of A.B. Data, Ltd. to serve as Claims Administrator. The Claims Administrator shall

perform various tasks as directed by Lead Counsel, including: (i) printing the Postcard Notice,

Long-Form Notice, and Claim Form and mailing them to potential Class Members, (ii) arranging

for publication of the Summary Notice, (iii) posting the Postcard Notice, Long-Form Notice,

Claim Form, and other documents relevant to the Settlement and the Action on a website for the

Settlement, (iv) answering written inquiries from potential Class Members and/or forwarding

such inquiries to Lead Counsel, (v) providing additional copies of the Postcard Notice, Long-

Form Notice, and Claim Form, upon request, to Nominees or potential Class Members,

(vi) operating a toll-free telephone number with access to operators to answer inquiries from

potential Class Members and/or to forward such inquiries to Lead Counsel, and training staff

members and operators about the proposed Settlement and the Plan of Allocation, (vii) receiving

and maintaining any requests for exclusion from the Settlement from potential Class Members,

(viii) receiving and processing Claim Forms from Class Members, (ix) mailing or causing to be

mailed to Authorized Claimants their distributions under the Plan of Allocation, and

(x) otherwise administering and implementing the Settlement Agreement. The costs incurred by




                                                7
     Case 1:19-cv-00001-GTS-ATB Document 96-1 Filed 04/15/21 Page 8 of 22




or attributed to the Class Administrator shall be paid out of the Settlement Amount in the Escrow

Account, subject to the terms of the Settlement Agreement.

       10.     Notice to Class Members. The Court hereby approves, as to form and content,

the Postcard Notice, Long-Form Notice, Claim Form, and Summary Notice annexed to the

Settlement Agreement as Exhibits D, E, G, and F, respectively. The Court finds that the

Postcard Notice, Long-Form Notice, Claim Form, and Summary Notice will sufficiently inform

potential Class Members of all material elements of the proposed Settlement, of their right to be

excluded from the Class, and of each Class Member’s right and opportunity to object to the

proposed Settlement. The Court further finds that the mailing and distribution of the Postcard

Notice, Long-Form Notice, and Claim Form and the publication of the Summary Notice

substantially in the manner and form set forth in this Order will meet the requirements of due

process, Fed. R. Civ. P. 23, the PSLRA, and any other applicable law, constitute the best notice

practicable under the circumstances, and constitute due and sufficient notice to all persons

entitled to such notice. The Court expressly concludes that use of the Postcard Notice satisfies

the requirements of due process, Fed. R. Civ. P. 23, the PSLRA, and any other applicable law

because the Postcard Notice includes the key elements required by the PSLRA (15 U.S.C. § 78u-

4(a)(7)) and because, in the particular circumstances of this Settlement, the cost of mailing a

longer notice (such as the Long-Form Notice) to each potential Class Member would unduly

erode the $2.1 million Settlement Amount. The Court is aware from the Settling Parties’

submissions that numerous other courts have approved the use of postcard notices such as the

one proposed here.




                                                 8
     Case 1:19-cv-00001-GTS-ATB Document 96-1 Filed 04/15/21 Page 9 of 22




       11.     Lead Counsel are authorized to pay from the Settlement Amount the Notice and

Administrative Expenses incurred before the Final Settlement Date, subject to the terms of the

Settlement Agreement.

       12.     Within five (5) Business Days following the entry of this Order, YRC and/or its

transfer agent(s), to the extent they have not already done so, shall provide or cause to be

provided to the Claims Administrator, at YRC’s own cost, lists of all persons and entities that

purchased YRC Securities during the Class Period, so that the Claims Administrator can provide

notice to such potential Class Members. To the extent practicable, the shareholder lists shall be

in electronic form (such as Excel) and shall contain the names and addresses (and email

addresses, if available) of all potential Class Members who can be identified through reasonable

efforts from YRC’s and/or its transfer agents’ records.

       13.     By no later than the Notice Date, which date shall be sixty (60) calendar days

before the deadline for objecting to the proposed Settlement as set forth in this Order, the Claims

Administrator shall mail or cause to be mailed the Postcard Notice, substantially in the form

annexed to the Settlement Agreement as Exhibit D, by first-class mail, postage prepaid or by

email, to all potential Class Members at the addresses set forth in the records that YRC provided

or caused to be provided or at the last-known address of each such person or entity, or who are

identified through further reasonable efforts.

       14.     By not later than ten (10) calendar days after the Notice Date, the Claims

Administrator shall cause the Summary Notice (substantially in the form annexed to the

Settlement Agreement as Exhibit F) to be published one time in Investor’s Business Daily as

well as on PRNewswire.




                                                 9
    Case 1:19-cv-00001-GTS-ATB Document 96-1 Filed 04/15/21 Page 10 of 22




       15.     The Claims Administrator shall also cause copies of the Long-Form Notice and

Claim Form (collectively, the “Notice Packet”) to be mailed as soon as practicable to persons

who request copies of the Notice Packet and who assert, in response to the Postcard Notice,

Summary Notice, or otherwise, that they are potential Class Members.

       16.     If any Postcard Notices or Notice Packets are returned to the Claims

Administrator with updated addresses, or if updated addresses are otherwise reasonably

available, the Claims Administrator shall remail such Postcard Notices or Notice Packets to the

updated addresses.

       17.     The Claims Administrator shall cause a website to be established so that potential

Class Members can find information relating to the Action and the proposed Settlement. The

website shall contain, among other things, copies of (i) the Postcard Notice and the Long-Form

Notice, including the Plan of Allocation, (ii) the Claim Form, (iii) the Summary Notice, (iv) the

Settlement Agreement (including the exhibits), (v) motions for approval of the proposed

Settlement, and any responsive papers, (vi) Lead Counsel’s motion for an Attorneys’ Fees and

Expenses Award, and any responsive papers, (vii) Lead Plaintiffs’ motion for a PSLRA Award,

and any responsive papers, (viii) the Complaint, (ix) this Court’s decision on Defendants’ motion

to dismiss, (x) this Order and any subsequent Orders concerning the proposed Settlement and the

Fairness Hearing, and (xi) such other materials as Lead Counsel determines should be posted.

       18.     The Claims Administrator and/or Lead Counsel shall make reasonable efforts to

identify all persons who are potential Class Members, including beneficial owners whose YRC

Securities are or were held by banks, brokerage firms, depository institutions, or other nominees.

Nominees who purchased or otherwise acquired YRC Securities during the Class Period for the

benefit of another person or entity are directed to, within fourteen (14) days after receipt of the


                                                 10
    Case 1:19-cv-00001-GTS-ATB Document 96-1 Filed 04/15/21 Page 11 of 22




Postcard Notice or the Long-Form Notice (whichever is earlier), either (i) request from the

Claims Administrator additional copies of the Postcard Notice for distribution to those beneficial

owners or (ii) send a list of the names and addresses (and email addresses, if available) of such

beneficial owners to the Claims Administrator. If a Nominee elects to send the Postcard Notice

to beneficial owners, such Nominee is directed to mail the Postcard Notice within fourteen (14)

days after receipt of the copies of those documents from the Claims Administrator. Upon

making such mailing, the Nominee shall send a statement to the Claims Administrator

confirming that the mailing was made as directed, and the Nominee shall retain the list of names

and addresses for use in connection with any possible future notice to the Class. Upon full

compliance with this Order, including the timely mailing of the Postcard Notice to beneficial

owners, such Nominees may seek reimbursement of their reasonable expenses actually incurred

in complying with this Order, up to $0.05 per Postcard Notice mailed or $0.10 per name and

address provided to the Claims Administrator, by providing the Claims Administrator with

proper documentation supporting the reasonable expenses for which reimbursement is sought

and reflecting compliance with these instructions, including timely mailing of the Postcard

Notice. Such properly documented reasonable expenses incurred by Nominees in compliance

with the terms of this Order shall be treated as Notice and Administrative Expenses and paid

consistent with paragraph 11 above and paragraph 22 below.

       19.     CAFA Notice. As provided in the Settlement Agreement, Defendants shall serve

the notice required under the Class Action Fairness Act, 28 U.S.C. §§ 1715 et seq. (“CAFA”), no

later than ten (10) calendar days after the Settlement Agreement has been filed with the Court.

YRC shall be solely responsible for the costs of the CAFA notice and administering the CAFA

notice. No later than seven (7) calendar days before the Fairness Hearing, Defendants shall


                                                11
    Case 1:19-cv-00001-GTS-ATB Document 96-1 Filed 04/15/21 Page 12 of 22




cause to be served on Lead Counsel and filed with the Court proof, by affidavit or declaration,

regarding compliance with 28 U.S.C. § 1715(b).

       20.     The Settling Parties and their counsel may by agreement effect any amendments

to or modifications of the proposed Postcard Notice, Long-Form Notice, Summary Notice, Claim

Form, and Plan of Allocation without notice to or approval by the Court if such changes are not

materially inconsistent with this Order and do not materially limit the rights of potential Class

Members.

       21.     At least seven (7) days before the Fairness Hearing, Lead Counsel and/or the

Claims Administrator shall serve and file with the Court proof by affidavit or declaration of the

mailing of the Postcard Notice, the publication of the Summary Notice, and the posting of the

various materials on the Claims Administrator’s website, all as required by this Order.

       22.     Notice and Administrative Costs and Taxes. Without further order of the

Court, (i) as set out above, Notice and Administrative Expenses (other than the CAFA notice

expenses) will be paid, consistent with the terms of the Settlement Agreement, out of the Escrow

Account, and (ii) Lead Counsel or its agents are authorized and directed to prepare any tax

returns required to be filed on behalf of or concerning the Settlement Amount and other monies

in the Escrow Account, to cause any Tax Expenses due and owing to be paid from the funds in

the Escrow Account, and to otherwise perform all obligations as to Tax Expenses and any

reporting or filings relating to them as contemplated by the Settlement Agreement.

       23.     Filing of Claims. To be entitled to participate in recovery from the Net

Settlement Amount, each Class Member shall take the following actions and be subject to the

following conditions:




                                                 12
    Case 1:19-cv-00001-GTS-ATB Document 96-1 Filed 04/15/21 Page 13 of 22




                 a.    A properly completed and executed Claim Form must be submitted to the

Claims Administrator, at the address identified in the Claim Form, postmarked or received no

later than the date stated in the Claim Form (which date shall be one hundred twenty (120) days

after the date of this Order). Such deadline may be further extended by Order of the Court. Each

Claim Form shall be deemed to have been submitted when legibly postmarked (if properly

addressed and mailed by first-class mail), provided that such Claim is actually received before

the filing of a motion for an Order of the Court approving distribution of the Net Settlement

Amount. Any Claim Form submitted in any other manner shall be deemed to have been

submitted on the date that the Claims Administrator actually receives it at the address designated

in the Notice.

                 b.    The Claim Form submitted by each Class Member must satisfy the

following conditions: (i) it must be properly filled out, signed, and submitted in a timely manner

in accordance with the provisions of the preceding subparagraph; (ii) it must be accompanied by

adequate supporting documentation for the reported transactions, in the form of broker

confirmation slips, broker account statements, an authorized statement from the broker

containing the transactional information found in a broker confirmation slip, or such other

documentation that the Claims Administrator or Lead Counsel deems adequate; (iii) if the person

executing the Claim Form is acting in a representative capacity, such person must provide with

the Claim Form a certification of his, her, or its current authority to act on behalf of the Class

Member; and (iv) the Claim Form must be complete and contain no material deletions or

modifications of any of the printed matter in the form and must be signed under penalty of

perjury.




                                                 13
    Case 1:19-cv-00001-GTS-ATB Document 96-1 Filed 04/15/21 Page 14 of 22




                c.      Upon receipt of a timely submitted Claim Form, the Claims Administrator

shall determine whether such claim is valid, deficient, or rejected. For each claim determined to

be either deficient or rejected, the Claims Administrator shall send a deficiency or rejection

letter, as appropriate, describing the basis for the determination and giving the claimant an

opportunity to remedy any potentially curable deficiencies. Claimants who timely submit Claim

Forms that are deficient or otherwise rejected shall be afforded a reasonable time to cure any

deficiency that appears to be potentially curable.

                d.      All claimants shall submit to the jurisdiction of the Court for all matters

concerning the filing of and determinations concerning their Claim Forms.

        24.     Exclusion from Class. All potential Class Members who wish to exclude

themselves from the Class must submit timely, written requests for exclusion to the Claims

Administrator at the address set out in the Postcard Notice and Long-Form Notice. The

exclusion request must include the following information: (i) name, (ii) address, (iii) telephone

number, (iv) e-mail address, if available, (v) a statement that the potential Class Member wishes

to request exclusion from the Class in Lewis v. YRC Worldwide Inc., No. 1:19-cv-00001-GTS-

ATB (N.D.N.Y.), (vi) the number of shares of YRC Securities held as of opening of trading on

March 10, 2014 and purchased or otherwise acquired and/or sold during the Class Period,

(vii) price(s) paid or value at receipt, and, if sold, the sales price(s), (viii) the date of each such

transaction involving each such security, and (ix) the signature of the person or entity requesting

exclusion or of an authorized representative.

        25.     To be valid, any request for exclusion must be in writing, must contain all the

information required by this Order, and must be received by the Claims Administrator no later




                                                   14
    Case 1:19-cv-00001-GTS-ATB Document 96-1 Filed 04/15/21 Page 15 of 22




than twenty-eight (28) days before the date of the Fairness Hearing as initially set by the Court in

this Order.

       26.     If the proposed Settlement is approved, any potential Class Member who has not

filed a timely and valid written request for exclusion from the Class (and all Releasors related to

each such Class Member) shall be bound by the Releases in the Settlement Agreement and by all

proceedings, orders, and judgments in the Action, whether favorable or unfavorable, even if he,

she, or it has pending or subsequently initiates any litigation, arbitration, or other proceeding, or

has any other Claim, against any or all of the Releasees relating to any of the Released Class

Claims.

       27.     At or before the Fairness Hearing, the Settling Parties shall provide to the Court a

list of the persons and entities, if any, who have validly and timely requested exclusion from the

Class. Persons requesting exclusion from the Class shall not be entitled to receive any payment

in connection with the proposed Settlement.

       28.     Objections. Any Class Member who has not filed a request for exclusion from

the Class and who wishes to object to the fairness, reasonableness, or adequacy of the proposed

Settlement, including to any terms of the Settlement Agreement, to the Plan of Allocation, and/or

to the applications for an Attorneys’ Fees and Expenses Award and/or a PSLRA Award, must

serve on Lead Counsel and Defendants’ Counsel and file with the Court a statement of his, her,

or its objection(s), as well as the specific reason(s), if any, for each such objection, including any

legal support the Class Member wishes to bring to the Court’s attention and any evidence the

Class Member wishes to introduce in support of such objection, and shall state whether the

objection applies only to the objector, to a specific subset of the Class, or to the entire Class.




                                                  15
    Case 1:19-cv-00001-GTS-ATB Document 96-1 Filed 04/15/21 Page 16 of 22




        29.     Each objection must include the name and docket number of this case (as set out

at the top of this Order) and, in addition to the reason(s) for the objection, must also include the

following information about the Class Member: (i) name, (ii) address, (iii) telephone number,

(iv) e-mail address, if available, (v) number of shares of YRC Securities held as of opening of

trading on March 10, 2014 and purchased or otherwise acquired and/or sold during the Class

Period, (vi) price(s) paid or value at receipt, and, if sold, the sales price(s), (vii) the date of each

such transaction involving each such security, and (viii) account statements verifying all such

transactions.

        30.     All such objections must be received by the Court and by Lead Counsel and

Defendants’ Counsel by no later than twenty-eight (28) days before the date of the Fairness

Hearing as initially set out by the Court in this Order. Objections must be (i) sent or delivered to

the following addresses:

                a.      The Court:

                        Clerk of Court
                        United States District Court for the Northern District of New York
                        United States Courthouse
                        P.O. Box 7367 (if mail is used)
                        100 S. Clinton Street
                        Syracuse, NY 13261

                b.      Lead Counsel:

                        Jeffrey P. Campisi, Esq.
                        Kaplan Fox & Kilsheimer LLP
                        850 Third Avenue, 14th Floor
                        New York, New York 10022

                        AND

                        Michael J. Wernke, Esq.
                        Pomerantz LLP
                        600 Third Avenue, 20th Floor
                        New York, New York 10016

                                                   16
    Case 1:19-cv-00001-GTS-ATB Document 96-1 Filed 04/15/21 Page 17 of 22




                c.      Defendants’ Counsel:

                        Jonathan E. Richman, Esq.
                        Proskauer Rose LLP
                        11 Times Square
                        New York, NY 10036

and (ii) emailed to jcampisi@kaplanfox.com, mjwernke@pomlaw.com, and

jerichman@proskauer.com.

        31.     If a Class Member hires an attorney (at his, her, or its own expense) to represent

him, her, or it for purposes of objecting, such attorney must serve a notice of appearance on Lead

Counsel and Defendants’ Counsel and file it with the Court (at the addresses set out above) so

that it is received by no later than twenty-eight (28) days before the date of the Fairness Hearing

as initially set by the Court in this Order.

        32.     Any Class Member who does not make an objection in the time and manner

provided in the Postcard Notice and Long-Form Notice and this Order shall be deemed to have

waived such objection, shall be bound by the terms of the Settlement Agreement and the

Approval Order and Judgment, and shall be foreclosed forever from making any objection to the

fairness, reasonableness, or adequacy of the proposed Settlement, unless otherwise allowed by

the Court.

        33.     Potential Class Members who exclude themselves from the proposed Settlement

and the Class are not entitled to object to the proposed Settlement.

        34.     Appearance at the Fairness Hearing. Any Class Member may appear at the

Fairness Hearing either directly or through counsel retained at the Class Member’s expense to

address the fairness, reasonableness, or adequacy of any aspect of the proposed Settlement.

Class Members or their attorneys intending to appear at the Fairness Hearing must serve a notice

of intention to appear, setting forth, among other things, the name, address, telephone number,

                                                 17
    Case 1:19-cv-00001-GTS-ATB Document 96-1 Filed 04/15/21 Page 18 of 22




and e-mail address (if available) of the Class Member (and, if applicable, of the Class Member’s

attorney). Such notice of intention to appear must be served on Lead Counsel and Defendants’

Counsel and filed with the Court (at the addresses set out above) so that it is received by no later

than twenty-eight (28) days before the date of the Fairness Hearing as initially set by the Court in

this Order. Any Class Member (or attorney) who does not timely file and serve a notice of

intention to appear in accordance with this paragraph shall not be permitted to appear at the

Fairness Hearing, except for good cause shown. It is within the Court’s discretion to allow

appearances at the Fairness Hearing in person, by telephone, or by videoconference.

       35.     Any Class Member who wishes to appear at the Fairness Hearing in order to

object to the proposed Settlement, proposed Plan of Allocation, Attorneys’ Fee and Expense

Application, and/or the PSLRA Award Application must also comply with the provisions of

paragraphs 28 through 33 above

       36.     Preliminary Injunction. Pending final determination of whether the proposed

Settlement should be approved, the Court orders as follows:

               a.      Lead Plaintiffs and all other Class Members (and their attorneys,

accountants, agents, heirs, executors, administrators, trustees, predecessors, successors,

Affiliates, representatives, and assigns) who have not validly and timely requested exclusion

from the Class – and anyone else purporting to act on behalf of, for the benefit of, or derivatively

for any of such persons or entities – are preliminarily enjoined from filing, commencing,

prosecuting, intervening in, participating in (as class members or otherwise), or receiving any

benefit or other relief from any other lawsuit, arbitration, or administrative, regulatory, or other

proceeding (as well as a motion or complaint in intervention in the Action if the person or entity

filing such motion or complaint in intervention purports to be acting as, on behalf of, for the


                                                 18
    Case 1:19-cv-00001-GTS-ATB Document 96-1 Filed 04/15/21 Page 19 of 22




benefit of, or derivatively for any of the above persons or entities) or order, in any jurisdiction or

forum, as to the Releasees based on or relating to the Released Class Claims;

               b.      All persons and entities are preliminarily enjoined from filing,

commencing, or prosecuting any other lawsuit as a class action (including by seeking to amend a

pending complaint to include class allegations or by seeking class certification in a pending

action in any jurisdiction) or other proceeding on behalf of any Class Members as to the

Releasees, if such other lawsuit is based on or related to the Released Class Claims; and

               c.      All Releasees, and anyone purporting to act on behalf of, for the benefit

of, or derivatively for any of such persons or entities, are preliminarily enjoined from

commencing, prosecuting, intervening in, or participating in any claims or causes of action

relating to the Released Releasees’ Claims.

       37.     Communications with Class Members. Releasees shall maintain the right to

communicate orally and in writing with YRC’s shareholders (including potential Class

Members) in the normal course of business. To the extent that any such communications relate

to the Action or the proposed Settlement, such communications shall be limited to the following:

               a.      Communications between potential Class Members and those Releasees’

representatives whose responsibilities include investor relations;

               b.      Communications as may be necessary to implement the terms of the

Settlement; and

               c.      Such communications as may be made in the conduct of the Releasees’

business, including to comply with any applicable regulatory or listing requirements.

       38.     Filing of Papers. All papers in support of the proposed Settlement shall be filed

and served as set forth below:


                                                  19
    Case 1:19-cv-00001-GTS-ATB Document 96-1 Filed 04/15/21 Page 20 of 22




                a.      Any motions for final approval of the proposed Settlement and Plan of

Allocation and/or any motions for an Attorneys’ Fees and Expenses Award and/or a PSLRA

Award must be filed by no later than thirty-five (35) days before the date of the Fairness Hearing

as initially set by the Court in this Order.

                b.      Any oppositions to any motions for final approval of the proposed

Settlement or the Plan of Allocation, and/or for an Attorneys’ Fees and Expenses Award and/or a

PSLRA Award, must be filed with the Court and received by Lead Counsel and Defendants’

Counsel, at the addresses and email addresses set out in paragraph 30, by no later than twenty-

eight (28) days before the date of the Fairness Hearing as initially set by the Court in this Order.

                c.      Any reply papers in support of final approval of the proposed Settlement,

the Plan of Allocation, and/or an Attorneys’ Fees and Expenses Award and/or PSLRA Award,

and any responses to objections submitted pursuant to paragraph 28 or oppositions submitted

pursuant to paragraph 38.b, must be filed and served by no later than seven (7) days before the

date of the Fairness Hearing as initially set by the Court in this Order.

        39.     Qualified Settlement Fund. The Escrow Account, held by The Huntington

National Bank (which the Court approves as the Escrow Agent), into which the Settlement

Amount will be paid shall be considered a Qualified Settlement Fund in custodia legis of the

Court, in accordance with Treas. Reg. §§ 1.468B-0 through 1.468B-5.

        40.     Confidentiality Agreement. The Confidentiality Agreement annexed as

Exhibit H to the Stipulation of Settlement is hereby incorporated into this Order, and any breach

of the Confidentiality Agreement shall be deemed a breach of a court order. Pursuant to Fed. R.

Evid. 502(d), the Court hereby orders that any disclosures made pursuant to the Confidentiality




                                                 20
    Case 1:19-cv-00001-GTS-ATB Document 96-1 Filed 04/15/21 Page 21 of 22




Agreement shall not constitute a waiver of privilege or other protection in any federal or state

proceeding.

       41.     Termination of Settlement. This Order shall become null and void, and shall be

without prejudice to the rights of the Settling Parties, all of whom shall be restored to their

respective positions existing immediately before this Court entered this Order, if (i) the proposed

Settlement is not finally approved by the Court, or does not become Final, pursuant to the terms

of the Settlement Agreement or (ii) the proposed Settlement is terminated in accordance with the

terms of the Settlement Agreement or does not become effective as required by its terms for any

other reason; provided, however, that paragraph 40 of this Order (concerning the Confidentiality

Agreement) shall remain in effect even if the rest of this Order becomes null and void pursuant

to this paragraph 41. In such event, the Settlement Agreement shall become null and void and of

no further force and effect in accordance with its terms, and it shall not be used or referred to for

any purpose whatsoever except as set out in Section XV of the Settlement Agreement.

       42.     Use of Order. Except as to paragraph 40, this Order shall be of no force or effect

if the proposed Settlement does not become Final. This Order shall not be construed or used as

an admission, concession, or declaration by or against the Releasees of any fault, wrongdoing,

breach, or liability. Nor shall this Order be construed or used as an admission, concession, or

declaration by or against Lead Plaintiffs or any other Class Member that his, her, its, or their

claims lack merit or that the relief requested in the Complaint is inappropriate, improper, or

unavailable, or as a waiver by any party of any defenses or claims that he, she, or it might have.

       43.     Sharing of Papers. Lead Counsel and Defendants’ Counsel shall promptly

furnish each other with copies of any and all objections or written requests for exclusion that

come into their possession.


                                                 21
    Case 1:19-cv-00001-GTS-ATB Document 96-1 Filed 04/15/21 Page 22 of 22




       44.     Potential Continuance of Fairness Hearing. The Court reserves the right to

adjourn the date of the Fairness Hearing, and any adjournment thereof, without further notice to

potential Class Members. The Court may decide to hold the Fairness Hearing telephonically or

by videoconference without further notice to the Class. Any Class Member (or his, her, or its

counsel) who wishes to appear at the Fairness Hearing should consult the Court’s calendar and/or

the Claims Administrator’s website for any change in date, time, or format of the hearing.

       45.     Retention of Jurisdiction. The Court retains jurisdiction to consider all further

applications arising out of or connected with the proposed Settlement.

       SO ORDERED this ____ day of _______, 2021.



                                                    ________________________________
                                                    The Honorable Glenn T. Suddaby
                                                    Chief United States District Judge




                                               22

121736075v4
